DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

Claims 1-20 have been cancelled.  New claims 21-50 have been added. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (WO 2018/081057).
As seen at least in elastic layer fabric of figure 1 and the double interlock elastic fabric embodiment of Table 2, sample 12 Liao teaches the fabric substantially as claimed including a first yarn (Lycra (spandex) T400),  wherein the first yarn comprises at least one of nylon fibers, rayon fibers, spandex/elastane fibers, and polyester fibers; and (b) a second yarn (Hard yarn, e.g. Cotton), wherein the second yarn comprises at least one of cotton fibers and linen fibers, and wherein the first yarn and the second yarn are knit together in an interlock jersey knit, and wherein the fabric comprises from 25% to 50% (36.6%) of the first yarn and 50% to 75%  (57.7%of the second yarn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 34 and 36-50 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2018/081057).
As seen at least in elastic layer fabric of figure 1 and the double interlock elastic fabric embodiment of Table 2, sample 12 Liao teaches the fabric substantially as claimed including a first yarn (Lycra (spandex) T400),  wherein the first yarn comprises at least one of nylon fibers, rayon fibers, spandex/elastane fibers, and polyester fibers; and (b) a second yarn (Hard yarn, e.g. Cotton), wherein the second yarn comprises at least one of cotton fibers and linen fibers, and wherein the first yarn and the second yarn are knit together in an interlock jersey knit, and wherein the fabric comprises from 35% to 40% (36.6%) of the first yarn. However, the second yarn is 57.7% instead of within the claimed range of from 60% to 65% of the second yarn.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose through routine experimentation the optimum percentages of the second yarn, including 60% to 65%  since 57.7 is very nearly within the claimed range and in order to optimize the second yarn characteristics of the knitted fabric and further since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claims 22, 23, 37-40 the first yarn may be technical polyester yarns ([0061]).
Regarding claims 24, 26, 42 and 44, the second yarn is not set forth as Linen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different hard yarns including linen in order to provide the specific fiber characteristics associated with linen such as strength, breathability, hand etc. Regarding claims 25 and 27, the second yarn comprises cotton fibers.  Regarding claims 28 and 29 the fabric further comprises a third yarn (Lycra (spandesx) fiber 5.7%).  Regarding claim 30, Liao does not set forth the first yarn as being rayon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different yarns including rayon in order to provide the specific fiber characteristics associated with rayon including strength, abrasion resistance, softness etc. Regarding claims 31 and 32, Liao does not specifically set forth the 35% of the first yarn, 60% of the second yarn, and 5% of the third yarn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose through routine experimentation the optimum percentages of the first, second and third yarn including 35% of the first yarn, 60% of the second yarn, and 5% of the third yarn in order to optimize the first, second and third yarn characteristics of the knitted fabric and further since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Regarding claim 33, the second yarn comprises cotton fibers.  Regarding claim 34
Liao does not specifically set forth the cotton as Pima or Egyptian cotton fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different types of cotton in order to optimize the comfort features of fabric and since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Regarding claim 36, Liao does not specifically teach 45% first yarn and 55 % of the second yarn. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose through routine experimentation the optimum percentages of the first and second yarn including 45% of the first yarn and 55% of the second yarn in order to optimize the first, second and third yarn characteristics of the knitted fabric and further since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Regarding claims 41 and 43, the second yarn comprises cotton fibers. Regarding claim 45, the weight of the sample 12 embodiment is from 200 GSM to 240 GSM (212.23 g/m2). Regarding claim 47, the weight of the sample 15 embodiment is from of 135 GSM to 200 GSM (195.78 g/m2). Regarding clam 48, the weight of the sample 16 embodiment is from of 340 GSM to 400 GSM (355.54 g/m2). Regarding claim 46, 
Liao does not expressly set forth a range of from 90 GSM to 160 GSM. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different ranges including 90-160GSM in order to optimize the comfort and strength of the fabric. Regarding claim 49 and 50, the fabric of Liao is used for garments and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fabric of Lian as a T-shirt or dress with the interior layer of  the first yarn, and the exterior layer the second yarn in order for optimal stretch, recovery, comfort  and to prevent see through as indicated by Liao at [0002]-[0007]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



ldw